Order filed, January 31, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-13-00906-CV
                              ____________

                   REICH & BINSTOCK, LLP, Appellant

                                      V.

ROBERT SCATES, INDIVIDUALLY AND D/B/A SCATES ENGINEERING
                  CONSULTANTS, Appellee


                   On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-46208


                                  ORDER

      The reporter’s record in this case was due October 23, 2013. See Tex. R.
App. P. 35.1. On October 28, 2013 Gina Wilburn notified the court that no
payment arrangements had been made for the record. On November 13, 2013, the
appellant provided proof of payment for the reporter’s record. On November 20,
2013 Gina Wilburn filed a motion for extension of time to file the record which
was GRANTED to January 25, 2014. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Gina Wilburn does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM